     Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 1 of 6



     THE URBAN LAW F'IRM
 L   MICHAEL A. URBAN, Nevada State BarNo. 3875
     NATHAN R. RING, Nevada State BarNo. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone : (7 02) 968-8 087
     Facsimile: (7 02) 968-808 8
 4   Electronic Mail: murban@theurbanlawfinn.com
                       nring@theurbanlawfi rm. com
 5   Counselfor Plaintffi Laborers Joint Trast Funds
 6                                  T]NITED STATES DISTRICT COURT
 7                                           DISTRICT OF'NEVADA
 8     THE BOARD OF TRUSTEES OF THE
       CONSTRUCTION INDUSTRY AND
 9     LABORERS HEALTH AND WELFARE                           CASE NO:
       TRUST; THE BOARD OF TRUSTEES OF
10     THE CONSTRUCTION INDUSTRY AND
       LABORERS JOINT PENSION TRUST;
tt     THE BOARD OF TRUSTEES OF THE                          COMPLAINT FOR BREACH OF'
       CONSTRUCTION INDUSTRY AND                             CONTRACT AND BREACH OF ERISA
L2     LABORERS VACATION TRUST; THE
       BOARD OF TRUSTEES OF SOUTHERN
13     NEVADA LABORERS LOCAL 872                             [29 U.S.C. $ 18s(a) and $ 1132(e)]
       TRAINING TRUST,
L4
                                   Plaintiffs,
15
       vs.
16
       BENCHMARK CONTRACTING, INC.
L7     dlb I a COBBLESTONE CONSTRUCTION,
       a   Domestic Corporation,
18
                                   Defendant.
L9

20            Plaintiffs, jointly and severally, complain and allege as follows:

2L                                       JURISDICTION AND YENUE
22            1.     This Court has jurisdiction over this case pursuant to Section 502(e)(1) of           the

23   Employee Retirement Income Security          Act of 1974, as amended ("ERISA"), 29 U.S.C. $
24   1132(e)(l), which grants the United States District Courts exclusive jurisdiction over civil actions
25   brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. $ 1132(a)(3), to redress

26   violations or enforce the terms of ERISA or an employee benefit plan governed by ERISA. Such
27   jurisdiction exists without respect to the amount in controversy or the citizenship of the parties,   as

28   provided in Section 502(0 of ERISA, 29 U.S.C. $ 1132(0.

                                                         1
     Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 2 of 6




 L           2.      This Court has jurisdiction of this case ptrsuant to Section 301(a) of the Labor
 2   Management Relations Act of 1947, as amended             ("LMRA'),29 U.S.C. $185(a), which     grants the

 3   United States District Courts original jurisdiction over suits for violation of contracts between an
 4   employer and a labor organizatronin an industry affecting commerce, without respect to the amount

 5   in controversy and the citizenship of the parties.
 5           3.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.          $

 7   ll32(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. $ 185(a), in that this is the district in which
 8   the Trusts (defined below) are administered, the signatory union maintains its offices, and where the

 9   relevant acts took place.

10          4.      To the extent this Complaint sets forth any claims based upon state law, this Court

11    holds supplemental jurisdiction over those claims pursuant to 28 U.S.C. $1367(a).

L2                                                PARTIES
13           5.     Plaintiffs are THE BOARD OF TRUSTEES OF THE CONSTRUCTION
L4   INDUSTRY AND LABORERS HEALTH AND WELFARE TRUST; THE BOARD OF
15   TRUSTEES OF THE CONSTRUCTION INDUSTRY AND LABORERS JOINT PENSION
L6   TRUST; THE BOARD OF TRUSTEES OF THE CONSTRUCTION INDUSTRY AND
t7   LABORERS VACATION TRUST; THE BOARD OF TRUSTEES OF SOUTHERN NEVADA
18   LABORERS LOCAL 872 TRAINING TRUST (collectively hereinafter ooTrusts" or "Plaintiffs").
19          6.      Plaintiffs as trustees of the Trusts are o'fiduciar[ies]" with respect to the Trusts   as

20   defined in $ 3(21)(4) of ERISA,29 U.S.C. $ 1002(21)(A) (2011).

2L           At all times material to this Complaint, Defendant BENCHMARK
            7.
22   CONTRACTING, INC. dlbla COBBLESTONE CONSTRUCTION (hereinafter
23   "COBBLESTONE"), has been        a domestic corporation existing     by virtue of the laws of the State of

24   Nevada, with its principal place of business in Las Vegas, Nevada.

25

26

27

28


                                                          2
     Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 3 of 6




 t                                    T.IRST CLAIM X'OR RELIEF'
                                 Breach of Written Collective Bargaining
 2                        Agreements and Related Trust Agreements - Cobblestone
 3
               8.      Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs   1
 4
     through 7, inclusive, as though fully set forth herein.
 5
             9.        On May I,2014, COBBLESTONE executed a Letter of Assent          ("LOA") to be bound
 6
     to the Project Labor Agreement ("PLA") for The Nevada National Security Site ("NNSS") between
 7
     National Security Technologies LLC ("NSTEC") and The Southern Nevada Building                       and
 8
     Construction Trades Council and Other Signatory Unions. The time period of the PLA is October
 9
     l,2Ol2through September 30,2017. Pursuantto the PLA, the Laborers International Union ofNorth
10
     America, Local 872 ("Local872') is a recognized union party.
LT
               10.     Therefore, for work under the PLA, COBBLESTONE was bound to the terms of a
t2
     collective bargaining agreement ("CBA") with Local 872. The CBA incorporates by reference the
13
     Trust Agreements establishiqg the Trusts.
14
             11.       COBBLESTONE is believed to be an employer whose employees performed work
15
     covered under the CBA between COBBLESTONE and Local 872 or it subcontracted work covered
L6
     by that CBA to another entity.
L7
            12.        Forpurposes ofthe PLA, COBBLESTONE was obligated to the terms and provisions
18
     of the CBA and incorporated Trust Agreements.
19
            13.        COBBLESTONE is an "employer," as that term is defined in the CBA and related
20
     Trust Agreements.
2t
            14.        COBBLESTONE is an'oemployer" as defined and used in Section 3(5) of ERISA,
22
     29 U.S.C. $1002(5), and, therefore, Defendant COBBLESTONE is "obligated to make contributions
23
     toamultiemployerplan"withinthemeaningofSection5l5ofERlSA,29U.S.C.$1145. Plaintiffs
24
     are informed and believe, and thereon allege, that Defendant COBBLESTONE is also an'oemployer"
25
                    oocommerce"
     engaged   in                 in an "industry affecting commerce," as those terms are defined and used
26
     in Section 501(1) and Section 501(3) of the LMRA, 29 U.S.C. $$ 142(1) and ru2Q), and within the
27
     meaning and use of Section 301(a) of the LMRA,29 U.S.C. $185(a).
28


                                                         3
     Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 4 of 6




 L           15.          By the terms and provisions of the PLA, Trust Agreements, PLA, and at all times
 2   material herein, Defendant COBBLESTONE was obligated to the following:

 3                                  15.1 Defendant      COBBLESTONE was obligated to prepare and submit
 4                        true, complete and accurate written monthly contribution reports to the Trusts on a

 5                        timely basis showing i) the identities of employees performing work covered by the
 6                        CBA, ii) the number of hours worked by or paid to these employees, iii) the rates of
 7                        pay, iv) character of hours worked (e.g., straight time, over-time, etc.), and v) based

 8                        upon the hours worked or amounts paid to employees, the proper calculation of the

 9                        fringe benefit contributions, benefits and/or withholdings attributable to its
10                        employees. These monthly contribution reports are due on the 10th day          of   each

LL                        successive month;

L2                                  15.2   Defendant COBBLESTONE was required            to   maintain adequate
13                       records of work performed by and amounts paid to its employees. COBBLESTONE

L4                       was obligated      to permit the Trusts and their agents to          conduct audits of
15                       COBBLESTONE's payroll and related records in order to determine whether or not

76                       fringe benefit contributions were properly paid pursuant to the CBA and Trust
t7                       Agreements;

18
             16.         On or about September 7,2018, the Trusts made an audit demand for payroll and
L9
     related records of COBBLESTONE from May I , 2014 to Septemb er 7 , 2018 for the PLA.
20

2L           17   .      Since September     7   ,2018, COBBLESTONE has refused to provide any of the

22
     requested payroll records. COBBLESTONE only responded to state               it was not allowed to perform

23
     work and did not "self-perform" work under the PLA.

24           18.         Self-perform is a term used by contractors to signiff that they subcontracted with

25   another entity to provide services.

26
             19.         Due   to   COBBLESTONE's refusal         to permit an audit, the exact      amount of

27
     contributions and/or contract damages due and owing have not been ascertained at this time. These

28   amounts,     if   any exist,   will be established by proof at trial herein or through dispositive motion

                                                              4
      Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 5 of 6




  L   following completion of an audit. COBBLESTONE's refusal to produce all requested documents is
 2    a breach   of the CBA and Trust Agreements.

 3            20.     Pursuant to the terms of the CBA, PLA, and Trust Agreements, COBBLESTONE

 4    also promised that, in the event of any delinquency, it would pay any legal and auditing costs in

 5    connection with such delinquency, whether incurred before or after litigation commenced.

 6            21.     It has been necessary for the Trusts to engage The Urban Law Firm for the purpose
 7    of obtaining the payroll and related records of COBBLESTONE or its subcontractors to complete
 8    the audit, collect any and all amounts due, and to otherwise enforce the terms ofthe CBA, PLA, and

 9    Trust Agreements.

10            22.     Pursuant to the CBA, PLA, Trust Agreements, and 29 U.S.C. $1132(gX2), the Trusts

1,L   are entitled to an award of their reasonable attorney's fees incurred to enforce the same, even    if no
L2    delinquency is discovered by the audit.

13            23.     Pursuant to 29 U.S.C. $1132(9)(2), COBBLESTONE owes to the Trusts interest, at

L4    the contractual rate, on any and all unpaid contributions and liquidated damages from the dates the

15    sums were originally due to the Trusts through the date ofjudgment.

15

17            WHEREFORE, the Trusts pray forjudgment against COBBLESTONE,                as   follows:

18            l.      For an order compelling COBBLESTONE to submit to and cooperate with the audit

L9    of their books, documents, and other things by the Trusts duly appointed representative;

20           2.       For unpaid fringe benefit contributions if any, in amounts as proven;

2t           3.       For damages for breach of contract in amounts if any, as proven;

22           4.       For liquidated damages in amounts if any, as proven;

23           5.       For audit expenses if any, in amounts as proven;

24           6.       For interest at the agreed upon contractual rate on all fringe benefit contributions
25    and/or damages if any, until paid in full;

26           7.      For the Trusts' reasonable attorney's fees;

27           8.      For the Trusts' costs of suit incuned herein; and

28           9.      For such additional relief as this Court deems just and proper.

                                                        5
     Case 2:19-cv-00494-GMN-NJK Document 1 Filed 03/22/19 Page 6 of 6




 L


 2   Dated: March 22,2019              THE URBAN           F'IRM
 3
                                                            , Nevada   Bar    875
 4                                     NATHAN R. RING, Nevada State BarNo. 12078
                                       4270 S. Decatur Blvd., Suite A-9
 5                                     Las Vegas, Nevada 89103
                                       Telephone: (7 02) 968-8087
 6                                     Facsimile: (702) 968-8088
                                       Electronic Mail: murban@theurbanlawfirm.com
 7                                                       nring@theurbanlawfi nn. com
                                       Counselfor Plaintffi Laborers Joint Trust Fund
 8

 9

10

LL

L2

13

14

15

16

L7

18

L9

20

2t
22

23

24

25

26

27

28


                                          6
